     Case 2:12-cv-00915-TLN-AC Document 209 Filed 10/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID G. LEONARD,                                  No. 2:12-cv-00915-TLN-AC
12                       Plaintiff,
13           v.                                          ORDER
14    JIM DENNY, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 26, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 206.) Neither

23   party has filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed August 26, 2020, are ADOPTED IN FULL;

28          2. The Doe defendant is DISMISSED;
                                                         1
     Case 2:12-cv-00915-TLN-AC Document 209 Filed 10/05/20 Page 2 of 2

 1          3. Defendants’ motion for summary judgment (ECF No. 164) is GRANTED;

 2          4. Judgment is entered for Defendants Denny, Parker, Bidwell, Sanders, Brown, Sutter

 3   County Jail, Sutter County Sheriff, and Sutter County.

 4   DATED: October 2, 2020

 5

 6

 7

 8                                                             Troy L. Nunley
                                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
